UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 25, 2011 (January 19, 2011) WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) Compensatory arrangements of certain officers: On January 19, 2011, the Compensation Committee of the Board of Directors of WesBanco, Inc. (the “Company”) approved the following incentive compensation payments for each of the Named Executive Officers listed below pursuant to the Company’s amended and restated Incentive Bonus, Option and Restricted Stock Plan, which is described in and attached as Appendix A to the Proxy Statement dated March 16, 2010 for the Company’s Annual Meeting held April 21, 2010. Cash Officer Title Compensation Paul M. Limbert President & Chief Executive Officer Robert H. Young Executive Vice President & Chief Financial Officer Dennis G. Powell Executive Vice President & Chief Operating Officer Jerome B. Schmitt Executive Vice President - Trust & Investments Bernard P. Twigg Executive Vice President - Commercial Lending The above - noted incentive compensation payments are payable on or about February 16, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:January 25, 2011 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
